

117 S313 IS: Expanding SNAP Options Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 313IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Durbin (for himself, Ms. Duckworth, Mr. Booker, Ms. Smith, Ms. Baldwin, Mr. Sanders, Mrs. Gillibrand, Mrs. Shaheen, Ms. Rosen, Ms. Hirono, Mr. Merkley, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to expand online benefit redemption options under the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Expanding SNAP Options Act of 2021.2.Online portal for SNAP benefit redemptionSection 7(h)(14) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(14)) is amended—(1)in subparagraph (A), by striking Subject to subparagraph (B), the and inserting The; and(2)by striking subparagraph (B) and inserting the following:(B)EBT online redemption portal(i)PurposeThe purpose of this subparagraph is to expand options for and access to food for eligible households by making the online redemption of program benefits, including the acceptance of EBT cards, more widely available to grocery stores, small retailers, and farmers who face barriers in implementing their own online payment portals. (ii)ContractsNot later than 180 days after the date of enactment of the Expanding SNAP Options Act of 2021, the Secretary shall award on a competitive basis 1 or more contracts to 1 or more eligible entities described in clause (iii) to develop an online portal, to be known as the EBT Online Redemption Portal—(I)to allow program participants to use online or mobile electronic benefits transactions, including through the acceptance of EBT cards, to purchase program foods from, and make online payments to, authorized program retailers under the supplemental nutrition assistance program; and(II)to facilitate food purchase delivery for program participants using the transactions described in subclause (I).(iii)Eligible entityAn eligible entity referred to in clause (ii) is any for-profit or nonprofit entity with demonstrable expertise in the development, operation, or maintenance of electronic payment systems (including systems with advanced security protocols), which may include expertise in benefits management or administration of State systems, as determined by the Secretary.(iv)Application; portal features(I)ApplicationAn eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(aa)a description of how the eligible entity plans to implement the requirements described in clause (v); and(bb)a beta plan that has been user-tested.(II)Portal featuresIn awarding a contract to an eligible entity under clause (ii), the Secretary shall give preference to an eligible entity that demonstrates an ability to implement the following features of an EBT Online Redemption Portal: (aa)Client-facing technology with a primary preference for mobile device or smartphone application.(bb)Fail-safe systems to maintain privacy and online security of data.(cc)Ability to redirect a consumer to an existing online platform of a vendor, if applicable. (dd)Ability to update as technologies evolve.(ee)Ease of operation for program participants, including multilingual functionality.(ff)Interoperability with delivery technologies and interfaces.(gg)Identification of participating retailers within geographic proximity to the user.(hh)Ability to perform single transactions using mixed tender, including a single transaction for eligible food items using an EBT card and noneligible items using another form of payment. (ii)Adherence to a comprehensive business continuity and disaster recovery plan—(AA)to allow the portal to recover from any interruption of service; and (BB)that includes sufficient back-up systems, equipment, facilities, and trained personnel to implement the plan. (v)Requirements(I)In generalThe Online EBT Redemption Portal developed by the eligible entity awarded the contract under clause (ii) shall—(aa)enable the integrated processing of an online EBT transaction by providing a platform and facilitating the purchasing interaction between the consumer, retailer, third-party processors (for EBT card processing and the secure online entry of a personal identification number), and delivery vendor, as applicable;(bb)to deter fraud, have in place for program participants privacy and security protections, similar to protections provided under existing electronic benefit transfer methods, including entry of a personal identification number in a manner that complies with the guidelines of leading national consensus standards organizations, as determined by the Secretary, for encrypting personal identification number entry; (cc)be secure and operate in a manner that maintains program integrity, including food item eligibility; (dd)be available in an initial or beta version not later than 120 days after the date on which the eligible entity is awarded the contract;(ee)be ready to be fully deployed in all States not later than 180 days after the date described in item (dd); (ff)be available for use by any retail food store or wholesale food concern authorized under section 9 to accept and redeem benefits under the supplemental nutrition assistance program— (AA)at no charge beyond a nominal fee that is not more than reasonably necessary to support maintenance of the portal and subject to the approval of the Secretary; and(BB)on an application-based and browser-based platform for smartphones and a browser-based online platform for tablets and computers;(gg)adhere to commercial standards for service level availability to ensure the viability of the portal and the use of the portal by retail food stores and wholesale food concerns authorized under section 9 to accept and redeem benefits under the supplemental nutrition assistance program; and(hh)perform ongoing maintenance services and retailer enrollment and termination of enrollment activities to ensure continuous operability of the portal.(II)Evaluation of beta versionThe Secretary shall conduct a review of the initial or beta version of the Online EBT Redemption Portal under subclause (I)(dd), including by soliciting feedback from program participants.(vi)Report to CongressNot later than 240 days after the date of enactment of the Expanding SNAP Options Act of 2021, the Secretary shall submit to Congress a report on the status of activities carried out under this subparagraph.(vii)Authorization of appropriationsThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $25,000,000 to provide under the contract described in clause (ii)..3.Broad acceptance of SNAP benefits through online transactionsSection 7(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(k)) is amended—(1)by striking on-line each place it appears and inserting online;(2)in paragraph (1)—(A)by striking Subject to paragraph (4), the and inserting The; and(B)by inserting in any State after stores; and(3)by striking paragraph (4) and inserting the following:(4)Technical assistance(A)DefinitionsIn this paragraph:(i)Covered entityThe term covered entity means a public or private nonprofit entity.(ii)Eligible entityThe term eligible entity means a retail food store or wholesale food concern authorized under section 9 to accept and redeem benefits under the supplemental nutrition assistance program.(B)Technical assistance centerThe Secretary, acting through the Administrator of the Food and Nutrition Service, shall, on a competitive basis, award 1 or more grants to, or enter into 1 or more cooperative agreements with, 1 or more covered entities to establish a technical assistance center, to be known as the SNAP Online Purchasing Technical Assistance Center, to provide—(i)to State agencies, eligible entities, and program participants information on and technical assistance with, as applicable—(I)accepting program benefits through online transactions;(II)using the EBT Online Redemption Portal described in subsection (h)(14)(B);(III)in the case of State agencies, conducting outreach to eligible entities to ensure that those eligible entities are informed of the technical assistance provided by the center; (IV)research, training, and best practices relating to redeeming program benefits through online transactions; and(V)facilitating communication between eligible entities, applicable State agencies, and the Department of Agriculture; and(ii)to eligible entities direct grants to defray the technological costs of carrying out the activities described in subclauses (I) and (II) of clause (i).(C)QualificationsAt least 1 covered entity that receives a grant or enters into a cooperative agreement under subparagraph (B) shall have expertise in providing technical assistance to food retailers operating under a Federal nutrition program. (D)Technical assistance priorityIn providing technical assistance to eligible entities, the SNAP Online Purchasing Technical Assistance Center shall give priority to eligible entities that are small and limited-resource retailers. (E)FundingThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $75,000,000 to carry out this paragraph, to remain available until expended, of which not more than 3 percent may be used by the Secretary for administrative expenses.(5)Publication of online vendorsThe Secretary shall maintain on the website of the Department of Agriculture a publicly available listing, organized and searchable by region, locality, and State, of all approved retail food stores accepting benefits from recipients of supplemental nutrition assistance, including through online transactions..